DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-20, received 29 June 2021. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “an intelligent network card, wherein the intelligent network card comprises a processor different from the CPU….. in response to determining that there is the to-be-synchronized block data, pull the to-be-synchronized block data from the other nodes of the blockchain network; and provide the to-be-synchronized block data to the CPU” as stated in claim 1, the claimed limitations of “intelligent network card comprises a processor different from the CPU; in response to determining that there is the to-be-synchronized block data, pulling, by the intelligent network card of the blockchain integrated station, the to-be-synchronized block data from the other blockchain nodes; and providing, by the intelligent network card of the blockchain integrated station, the to-be-synchronized block data to the CPU of the blockchain integrated station” as stated in claim 8 and the claimed limitations of “wherein the intelligent network card comprises a processor different from the CPU …. in response to determining that there is the to-be-synchronized block data, pull the to-be-synchronized block data from the other nodes of the blockchain network; and provide the to-be-synchronized block data to the CPU” as stated in claim 14. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446